Citation Nr: 1518992	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for Parkinson's disease as due to herbicide exposure, to include Agent Orange.  

2. Entitlement to service connection for cervical dystonia as due to herbicide exposure, to include Agent Orange.  

3. Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to December 1966, and June 1969 to June 1972, to include service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) from two separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In a February 2012 rating decision, the RO denied the Veteran's claim of service connection for Parkinson's disease, as due to herbicide exposure. Subsequently, in October 2013, the RO denied the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for cervical dystonia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown by the probative evidence of record to have been diagnosed with Parkinson's disease at any time during the period on appeal. 

2. Audiological evaluation reflect that the Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and no worse than Level I in the left ear.



CONCLUSIONS OF LAW

1. The criteria to establish service connection for Parkinson's disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).

2. The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1155, 5107; 38 C.F.R. §§ 3.102, 3.150, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (DC).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements to show entitlement to service connection for a claimed disability and informed her of her and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.

Service Connection - Parkinson's Disease

The Veteran claims that his Parkinson's disease is the result of his exposure to herbicides while serving in the Republic of Vietnam. The evidence of record, however, reveals that the Veteran has not been diagnosed with Parkinson's disease, and does not currently suffer from such a disorder. Therefore, while the record does confirm the Veteran's service in Vietnam, the Board finds that his claim for service connection must be denied, as the preponderance of the evidence is against the finding of a current diagnosed disability. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold question that must be addressed is whether the Veteran has a current disorder of Parkinson's disease, within the meaning of the law, for which service connection is sought. In the absence of proof of a present disability, as noted above, there is no valid claim of service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A close review of the Veteran's service treatment records (STRs) and his VA medical treatment records reveal no diagnosis of Parkinson's. While the Board notes that the Veteran has asserted, and the competent medical records do show, that the Veteran suffers from symptoms such as persistent head tremors, left laterocollis and right torticollis, mild anterocollis, and axial shifts, those symptoms, however, have been explicitly attributed to the Veteran's cervical dystonia. See VA Treatment Record, November 13, 2012. While the Veteran receives active treatments from the Parkinson's Disease Research, Education and Clinical Center, at a Houston, Texas, VA medical center, the Veteran has not been diagnosed with Parkinson's Disease. Instead the Veteran receives Botulinum toxin injections for symptoms related to his diagnosed cervical dystonia. 

The Board notes that even the Veteran, in his substantive appeal (VA Form 9), stopped contending that he suffers from Parkinson's. See VA Form 9, January 15, 2013. The Veteran instead contended that both Parkinson's and dystonia manifest similar symptoms and that both conditions involve the same systems of the brain. Id.  

However, regardless of any assertions regarding a self-diagnosis of his manifested symptoms, as stated above, the Veteran, as a layperson, is not competent to diagnose specific complex disorders such as Parkinson's disease. Jandreau, supra.  
Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). Such competent evidence concerning the nature of the Veteran's symptoms have been provided by medical professionals of record that have examined and treated him. The Board finds the evidence from those medical professionals in the VA treatment records to be most probative in determining the proper diagnosis regarding the Veteran's condition.
 
Therefore, although the Veteran has complained of symptoms that could be related to his claimed Parkinson's disease, there is no clinical evidence of an actual diagnosis of that claimed condition. In the absence of competent evidence (medical diagnoses), the threshold requirement for substantiating his claim of service connection is not met. Consequently, as the preponderance of evidence is against the finding of a current disability of Parkinson's disease, the doctrine of giving the Veteran the benefit-of-the-doubt is inapplicable, and the Veteran's claim of service connection for Parkinson's disease must be denied. See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)

Increased Ratings - In General 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - Bilateral Hearing Loss 

The Veteran asserts that his bilateral hearing loss is worse than that represented by his current noncompensable rating. During the pendency of this appeal, the Veteran was afforded a VA audiological examination for his hearing loss in September 2013. A review of the results of this examination, along with other relevant evidence of record reveals that the Veteran's hearing loss, at worst, does not meet the criteria for a compensable rating under VA regulations. Therefore, the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss is denied, and his noncompensable rating is continued. 

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2014), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule. The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. 38 C.F.R. § 4.85. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id.

The U.S. Court of Appeals for Veterans Claims (Court) has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Veteran's service-connected hearing loss is currently assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.85, DC 6100. 

In September 2013, the Veteran was afforded a VA audiological examination. The Veteran exhibited the following puretone thresholds, in decibels:


1000Hz
2000Hz
3000Hz
4000Hz
Avg. 
Right
40
50
60
70
55
Left
25
55
60
70
52.5

The average puretone threshold decibel loss was 55 in the right ear, and 52.5 in the left ear. Speech audiometry (Maryland CNC) revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear. The examiner diagnosed the Veteran with mixed hearing loss in the right ear, and sensorineural hearing loss in the left ear. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Applying the findings of the September 2013 VA examination to the rating criteria for hearing impairment, the Board finds that the criteria for a compensable evaluation for bilateral hearing loss have not been met. As previously noted, the Veteran's right ear manifested an average puretone threshold of 54 dB, with a 84 percent speech discrimination score, and the left ear manifested an average puretone threshold of 52.5 dB, with a 92 percent speech discrimination score in the September 2013 VA evaluation. Since the puretone tests revealed that neither ear had all four relevant categories (1000Hz, 2000Hz, 3000Hz and 4000Hz) registering above 55 dB, the Veteran's hearing acuity was measured referencing 38 C.F.R. § 4.85, Table VI. See 38 C.F.R. § 4.86(a). Under Table VIA, the right ear hearing acuity was manifested by no more than level II, and the left ear, evaluated was manifested by a hearing acuity of no more than level I. 

The results found during this examination represent the greatest degree of severity for the Veteran's hearing acuity during the entire appeals period. However, the result from this examination remains below the criteria required for a compensable rating. 38 C.F.R. §§ 4.85. Table VII. Such designations equate to a noncompensable evaluation for the entire appeal period. See 38 C.F.R. § 4.85(f). As such, the probative evidence fails to demonstrate a more severe hearing loss disability than is currently contemplated by the Veteran's noncompensable disability rating. Therefore, the claim for entitlement to a compensable rating must be denied.

The Board has considered the Veteran's statements regarding the severity of his bilateral hearing loss. Specifically, the Board acknowledges that the Veteran's assertion that he currently has to wear hearing aids. Again, the Board notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of a disability or symptoms of a disability subject to lay observation. Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). However, the clinical findings reported on examination are more probative than the Veteran's statements as the Veteran is not shown to have the requisite education, experience and training to determine the severity level of his service-connected bilateral hearing loss as it applies to the rating schedule. See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991). The Board finds that the VA examination afforded to the Veteran more probative in establishing his specific level of hearing loss in light of the Rating Schedule. Therefore, considering the Veteran's subjective report, and weighing the probative medical evidence, the Board finds that the preponderance of all the relevant evidence is against the claim. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Ratings Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms". Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the Rating Schedule. There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The rating criteria for the Veteran's currently assigned noncompensable rating under Diagnostic Codes 6100 contemplate his level of symptomatology. Specifically, the criteria account for the Veteran's current puretone thresholds and speech recognition ability.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. See Martinak, 21 Vet. App. at 455. The September 2013 VA examiner noted that the Veteran reported his hearing loss did not impact the ordinary conditions of daily life, including ability to work.  However, in the Veteran's substantive appeal, he stated that, "I strongly contest this decision on the fact that I am practically deaf and have numerous problems communicating, hearing traffic, and all other aspects in my daily life."  The Board finds that the Veteran's hearing difficulties are adequately contemplated by the rating schedule, as these symptoms are encompassed within the speech discrimination component of hearing loss rating.  Notably, 38 C.F.R. §§ 4.85, 4.86 contemplates any functional loss due to hearing impairment. As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

However, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations, or the like, for his hearing loss disability. There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as "marked interference" over and above that which is already contemplated in the assigned schedular rating. The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Likewise, the Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the benefit of the doubt doctrine, however, is not applicable with regard to the Veteran's claim at any time during the appeal period as the preponderance of the evidence is against a compensable rating at any time during the appeal period for his service-connected bilateral hearing loss.


ORDER

Entitlement to service connection for Parkinson's Disease is denied. 

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for cervical dystonia, as due to herbicide exposure, to include Agent Orange. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that the Veteran's initial service connection claim was in fact for Parkinson's disease, as it related to his service in Vietnam, and presumed exposure to herbicides, to include Agent Orange. However, the competent medical evidence of record shows that the Veteran's claimed symptomatology of shaking and trembling is in fact related to his diagnosed cervical dystonia. See VA Treatment Record, November 13, 2012; see also Letter from Dr. A.S., April 16, 2012. The Board finds that while Parkinson's disease and cervical dystonia are distinctly separate diagnoses, they are, however, related in both manifestation and etiology, as exemplified by the fact that the Veteran is receiving treatment from a Parkinson's clinical center. Id.  The Board interprets the Veteran's initial to encompass one for the noted symptoms of tremors and shaking, and not a specific disease in which the Veteran cannot be expected to competently diagnose. Therefore, the Board finds that his claim for service connection is nonetheless encompassed his diagnosed cervical dystonia, as part of his initial claim for the symptoms the Veteran mistakenly associated with Parkinson's. 

The Board finds that additional development is necessary before the Board can properly adjudicate this claim on the merits. Specifically, the Board finds that a VA C&P examination is necessary to determine the nature and etiology of the Veteran's claimed condition. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Board notes that a VA examination is required when, as it is here, a medical opinion is necessary to adjudicate a claim. Id.  

Here, the Veteran has a diagnosed condition of cervical dystonia, which he has claimed to be related to his military service. Specifically, the Veteran states that his condition, and associated symptoms, is directly related to his exposure to herbicides, to include Agent Orange. The Board notes that the Veteran's service records show that the Veteran did in fact serve in the Republic of Vietnam, and therefore, his exposure to Agent Orange is presumed and conceded by the VA. 

Finally, the Board notes that there is a potential/plausible relation between the Veteran's exposure to herbicides and to his current diagnosed cervical dystonia. The Board notes that the Veteran has asserted, and noted above, that the two disorders of Parkinson's and dystonia are related to the same systems in the body, specifically the basal ganglia. While the Veteran, nor the Board, is competent to speak to the etiology or relation between these two disease/disorders, the Board nonetheless finds that such assertion passes the low threshold under McLendon, to require the VA to request a clarifying medical opinion. 20 Vet. App. 79 (2006). Therefore, the Board must remand this claim for a VA examination and medical opinion, before the Board can appropriately adjudicate the issue on the merits. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA physician to ascertain the nature and etiology of his cervical dystonia, addressing whether the Veteran's disorder is related to, or was caused /aggravated (permanently worsened beyond normal progression) by his military service, to include his exposure to herbicides, which has been conceded by the VA.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


